     Case 1:19-cv-00970-RSK ECF No. 18, PageID.745 Filed 03/19/21 Page 1 of 10




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION


TRESA AUSTIN,

                    Plaintiff,

v.                                                                        Case No. 1:19-cv-970

                                                                          Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                                      OPINION

                    Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB).

                    Plaintiff filed this application on August 27, 2016, alleging a disability onset date

of September 24, 2012. PageID.33. Plaintiff later amended the onset date to August 1, 2015. Id.

The amended onset date is consistent with the administrative record, which reflects that an

administrative law judge (ALJ) entered a decision denying plaintiff’s previous application for

benefits on July 31, 2015. PageID.33, 120-130. Plaintiff identified her disabling conditions as:

ulcerative colitis [Crohn’s disease]; fibromyalgia; left shoulder-acromioclavicular joint bone

spurs; bone spurs in both feet; [cranial] migraines; severe neck pain; underactive thyroid; obesity;

and severe leg cramps.1 PageID.221. Prior to applying for DIB, plaintiff earned a GED and had

past employment as a housekeeper, a school bus driver, and a cashier. PageID.41, 222. An ALJ



1
    Plaintiff refers to her leg cramps as “severe leg cramps 24 hrs”. PageID.221.

                                                            1
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.746 Filed 03/19/21 Page 2 of 10




reviewed plaintiff’s claim de novo and entered a written decision denying benefits on October 31,

2018. PageID.33-43. This decision, which was later approved by the Appeals Council, has become

the final decision of the Commissioner and is now before the Court for review.

               I.     LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can



                                                2
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.747 Filed 03/19/21 Page 3 of 10




be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. § 404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               While the ALJ found that plaintiff was not disabled at the fourth step of the

evaluation, he continued the review through the fifth step. At the first step, the ALJ found that

                                                 3
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.748 Filed 03/19/21 Page 4 of 10




plaintiff had not engaged in substantial gainful activity since the amended onset date of August 1,

2015, through her date last insured of June 30, 2017. PageID.36. At the second step, the ALJ

found that through the date last insured, plaintiff had severe impairments of: calcaneal bone spurs

on bilateral feet; cervical and lumbar degenerative disc disease; osteoarthritis; Crohn’s disease;

and obesity. Id. At the third step, the ALJ found that through the date last insured, plaintiff did

not have an impairment or combination of impairments that met or equaled the requirements of

the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.37.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that,
       through the date last insured, the claimant had the residual functional capacity to
       perform a reduced range of light work as defined in 20 CFR 404.1567(b).
       Specifically, she could lift and/or carry 20 pounds occasionally and 10 pounds
       frequently. She could sit up to eight hours in an eight-hour workday; and could
       stand and/or walk up to eight hours in an eight-hour workday. In addition, the
       claimant did not require an assistive device for ambulation; and had no reaching or
       manipulative limitations. The claimant had no limitations of the bilateral lower
       extremities for the operation of foot controls. Additionally, the claimant had no
       postural or environmental limitations. Further, the claimant could be exposed to a
       noise level of moderate level (SCO) equal to an office environment.

PageID.38.    The ALJ also found that through the date last insured, plaintiff was capable of

performing her past relevant work as a “cashier II”. PageID.41. This work did not require the

performance of work-related activities precluded by her residual functional capacity (RFC). Id.

               Although plaintiff was capable of performing her past relevant work, the ALJ

proceeded to the fifth step. The ALJ determined that, through the date last insured, plaintiff could

perform a significant number of unskilled jobs at the light exertional level in the national economy.

PageID.41-42. Specifically, the ALJ found that plaintiff could perform the requirements of light

and unskilled occupations in the national economy such as telephone clerk (56,000 positions), final

assembler (21,000 positions), and table worker (10,000 positions). PageID.42. Accordingly, the



                                                 4
    Case 1:19-cv-00970-RSK ECF No. 18, PageID.749 Filed 03/19/21 Page 5 of 10




ALJ determined that plaintiff has not been under a disability, as defined in the Social Security Act,

from August 1, 2015 (the amended onset date) through June 20, 2017 (the date last insured).

PageID.43.

                   III.     DISCUSSION

                   Based on review of plaintiff’s initial brief, the Court gleans one issue with two

subparts for review.2

                   The ALJ improperly found that plaintiff’s claim was barred by
                   res judicata contrary to Earley v. Commissioner of Social
                   Security, 893 F.3d 929 (6th Cir. 2018) and in doing so failed to
                   consider plaintiff’s worsening condition as shown on an MRI
                   from 2016.

                   1.       Res judicata issue

                   Plaintiff contends that the ALJ failed to comply with the requirements of Earley v.

Commissioner of Social Security, 893 F.3d 929 (6th Cir. 2018) because the ALJ addressed her

present application for DIB as precluded by res judicata. By way of background, plaintiff filed a

claim for DIB on July 9, 2013, alleging a disability onset date of September 24, 2012. PageID.120-

130. As discussed, the ALJ denied this claim on July 31, 2015 finding that “[t]he claimant has not

been under a disability, as defined by the Social Security Act, from September 24, 2012, through

the date of this decision.” PageID.130. Plaintiff appealed the decision, which the undersigned

affirmed on June 20, 2017. See Austin v. Commissioner of Social Security, 1:16-cv-998 (Opinion

and Judgment) (W.D. Mich. June 20, 2017). The Sixth Circuit affirmed on appeal, Austin v.

Commissioner of Social Security, 714 Fed. Appx. 569 (6th Cir. 2018).




2
  Contrary to the Court’s instructions, plaintiff did not file a Statement of Errors “setting forth in a separately numbered
section, each specific error of fact or law upon which Plaintiff seeks reversal or remand.” Notice (ECF No. 7). “Failure
to identify an issue in the Statement of Errors constitutes a waiver of that issue.” Id.

                                                             5
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.750 Filed 03/19/21 Page 6 of 10




               On August 27, 2016, while case 1:16-cv-998 was pending in this Court, plaintiff

filed her present application for DIB with an amended disability onset date of August 1, 2015 (the

day after the ALJ denied her previous DIB claim). PageID.33. After the agency denied plaintiff’s

present application, the ALJ held a hearing and entered his October 31, 2018 decision, which

addressed both of her applications as follows:

               The undersigned denied the claimant in a prior application on July 31, 2015
       (Exh. B1A). This claim was appealed to federal court which found that the
       undersigned’s decision was supported by the substantial evidence and affirmed the
       unfavorable decision (Exh B4A). The undersigned has considered Acquiescence
       Ruling 98-4 (6) and Drummond v. Commissioner of Social Security, 126 F.3d 837
       (6th Cir. 1997)) in adjudicating this claim [FN 1]. For the reasons explained in this
       decision, the undersigned finds that the prior decision continues to be supported by
       the substantial evidence through the date last insured as there is no new and material
       evidence to support a different residual functional capacity. Therefore, under the
       guidance of Drummond, as discussed in greater detail in the body of this decision,
       the undersigned finds no new or material evidence to alter the previously
       unfavorable residual functional capacity.

PageID.33.

               The ALJ explained the methodology for evaluating plaintiff’s RFC at step four:

               Under the Social Security Administration (SSA) policy, if a determination
       or decision on a disability claim has become final, the Agency may apply
       administrative res judicata with respect to a subsequent disability claim under the
       same title of the Act if the same parties, facts and issues are involved in both the
       prior and subsequent claims. However, if the subsequent claim involves deciding
       whether the claimant is disabled during a period that was not adjudicated in the
       final determination or decision on the prior claim, SSA considers the issue of
       disability with respect to the unadjudicated period to be a new issue that prevents
       the application of administrative res judicata.

               Thus, when adjudicating a subsequent disability claim involving an
       unadjudicated period, SSA considers the facts and issues de novo in determining
       disability with respect to the unadjudicated period. The Sixth Circuit concluded that
       where a final decision of SSA after a hearing on a prior disability claim contains a
       finding of a claimant’s residual functional capacity, SSA may not make a different
       finding in adjudicating a subsequent disability claim with an unadjudicated period
       arising under the same title of the Act as the prior claim unless new and additional
       evidence or changed circumstances provide a basis for a different finding of the



                                                 6
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.751 Filed 03/19/21 Page 7 of 10




       claimant's residual functional capacity (Acquiescence Ruling 98-4 (6); Drummond
       v. Commissioner of Social Security, 126 F.3d 837 (6th Cir. 1997)).

               In this case, the undersigned finds that the current claim involves deciding
       whether the claimant is disabled during a period that was not adjudicated in the
       final decision on the prior claim, and, as demonstrated below, the undersigned finds
       that the record does not contain new and additional evidence that provides a basis
       for a different finding of the claimant's residual functional capacity. As discussed
       more fully below, the claimant's allegations, symptomology and objective findings
       remained relatively the same.

PageID.38 (emphasis added) (boldface in original).

              The referenced Acquiescence Ruling (AR) 98-4(6) addressed the Sixth Circuit’s

decision in Drummond and provides in pertinent part,

               When adjudicating a subsequent disability claim with an unadjudicated
       period arising under the same title of the Act as the prior claim, adjudicators must
       adopt such a finding from the final decision by an ALJ or the Appeals Council on
       the prior claim in determining whether the claimant is disabled with respect to the
       unadjudicated period unless there is new and material evidence relating to such a
       finding or there has been a change in the law, regulations or rulings affecting the
       finding or the method for arriving at the finding.

AR 98-6(4) (footnotes omitted) (emphasis added).

              In Earley, 893 F.3d 929, the Sixth Circuit reversed the decision of an ALJ who gave

an overly expansive construction to Drummond:

       [The claimant] Earley applied for benefits in 2010. In 2012, Judge Redmond
       marched through the five-step analysis, found her capable of light work, and
       decided she was not disabled because a sufficient number of light-work jobs were
       available to her.

              In 2012, Earley filed a new application for benefits, seeking benefits for a
       new period, namely from May 16, 2012 forward. Judge Redmond reviewed her
       case again. Instead of asking whether the evidence supported Earley’s new
       application, Judge Redmond thought he was precluded by the first ruling. In his
       view, he was “bound by the findings of [the] previous Administrative Law Judge”
       because Sixth Circuit case law gave those findings “preclusive effect.” A.R. at 22.

              That is not how it works. An individual may file a second application—for
       a new period of time—for all manner of reasons and obtain independent review of



                                                7
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.752 Filed 03/19/21 Page 8 of 10




        it so long as the claimant presents evidence of a change in condition or satisfies a
        new regulatory threshold.

Earley, 893 F.3d at 932. In this regard, the court recognized that,

        [A]n applicant remains free to bring a second application that introduces no new
        evidence or very little new evidence after a failed application. But she should not
        have high expectations about success if the second filing mimics the first one and
        the individual has not reached any new age (or other) threshold to obtain benefits.
        What’s past likely will be precedent in that setting—as indeed it should be in a
        system designed to apply the law consistently to similarly situated individuals.

Id. at 933-34. In addition, the court observed that,

        Fresh review is not blind review. A later administrative law judge may consider
        what an earlier judge did if for no other reason than to strive for consistent decision
        making.

Id. at 934.

               The question for the Court is whether the ALJ provided an “independent” or “fresh”

review of plaintiff’s claim. Based on the record, the Court concludes that the ALJ did not. The

ALJ commenced his review of plaintiff’s application based on the premise that he had to accept

the RFC set forth in the July 31, 2015 decision:

        [W]here a final decision of SSA after a hearing on a prior disability claim contains
        a finding of a claimant’s residual functional capacity [i.e., the July 31, 2015
        decision], SSA may not make a different finding in adjudicating a subsequent
        disability claim with an unadjudicated period arising under the same title of the Act
        as the prior claim [i.e., plaintiff’s August 1, 2015 application] unless new and
        additional evidence or changed circumstances provide a basis for a different finding
        of the claimant’s residual functional capacity.

PageID.38. Contrary to Earley, the ALJ did not take an independent or fresh review of plaintiff’s

new claim based upon her medical condition commencing from August 1, 2015, and then consider

the previous RFC “to strive for consistent decision making”, See Earley, 893 F.3d at 933-34.

Accordingly, plaintiff’s requested relief will be granted. This matter will be reversed and




                                                   8
  Case 1:19-cv-00970-RSK ECF No. 18, PageID.753 Filed 03/19/21 Page 9 of 10




remanded pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner should

re-evaluate plaintiff’s RFC during the relevant time period.

                 B.      The December 3, 2016 MRI

                 In addition, plaintiff contends that her most recent MRI from December 3, 2016

(PageID.435-436), when compared with a past MRI from November 30, 2014 (PageID.435),

indicated a worsening of her condition, by showing objective evidence of multilevel spondylosis

with bulging disc. Plaintiff’s Brief (ECF No. 13-1, PageID.720). The link between the two MRIs

appears on the December 3, 2016 report which states, “COMPARISON: 11/20/2014.”

PageID.435.

                 The ALJ addressed the December 2016 MRI as follows:

                  In late 2016, imaging of her cervical spine was taken. The imaging revealed
          multilevel spondylosis with bulging of the discs and some associated disc
          osteophyte complex type defects from C3-4 through C6-7; some paracentral small
          protrusions at C3-6; narrowing at the neuroforamina; and mild relative narrowing
          of the spinal canal at C3-6 levels (Ex. B3F/19-20). Subsequently, imaging of her
          lumbar spine was also taken, and revealed mild to moderate degenerative changes
          (Ex. B3F/17).

PageID.40.

                 In finding that plaintiff’s condition had not worsened since July 31, 2015, the ALJ

stated:

                  As for the opinion evidence, the undersigned gives the opinions of the State
          agency medical consultant, Myung Ho Hahn, M.D., great weight. Dr. Hahn opined
          that there was no worsening or progression of her impairments (Ex. B2A). This
          opinion is given great weight, as it is consistent with the record as a whole.

PageID.40.

                 Dr. Hahn’s opinion, issued on November 7, 2016, adopted the ALJ’s RFC from

July 31, 2015, based in part on Sixth Circuit caselaw:




                                                   9
 Case 1:19-cv-00970-RSK ECF No. 18, PageID.754 Filed 03/19/21 Page 10 of 10




               This is Drummond and Dennard Case. There’s ALJ decision on 7/31/2015.
        There’s no new material since ALJ decision. There’s also no worsening or
        progression of preexisting MDIs. Therefore, ALJ decision is adop[t]ed.

PageID.139-140 (emphasis omitted). The Court makes two observations with respect to Dr.

Hahn’s opinion. First, Dr. Hahn adopted the July 31, 2015 RFC based on his interpretation of

Drummond. Second, Dr. Hahn’s conclusion that there was no worsening of plaintiff’s condition

did not include a review of the December 3, 2016 MRI, which was taken about a month after the

doctor gave his opinion. PageID.140-142.

                Based on this record, it is unclear how the ALJ viewed the December 2016 MRI.

Neither the ALJ nor Dr. Hahn referred to this MRI as evidence of plaintiff’s worsening condition

under the Drummond standard. Nor did the ALJ develop a new RFC based on that MRI. An ALJ

“must articulate, at some minimum level, his analysis of the evidence to allow the appellate court

to trace the path of his reasoning.” Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995). “It is more

than merely helpful for the ALJ to articulate reasons . . . for crediting or rejecting particular sources

of evidence. It is absolutely essential for meaningful appellate review.” Hurst v. Secretary of

Health and Human Services, 753 F.2d 517, 519 (6th Cir. 1985). Accordingly, on remand, the

ALJ should address the significance of the December 2016 MRI.

                IV.     CONCLUSION

                Accordingly,     the   Commissioner’s      decision    will   be   REVERSED          and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate plaintiff’s RFC during the relevant time period, giving attention to the

December 3, 2016 MRI results. A judgment consistent with this opinion will be issued forthwith.

Dated: March 19, 2021                                   /s/ Ray Kent
                                                        RAY KENT
                                                        United States Magistrate Judge



                                                   10
